FILE COPY




                                  No. 07-13-00228-CR

Brady Carl Harris a/k/a                     §      From the 432nd District Court
 Brady C. Harris                                    of Tarrant County
                                            §
 Appellant
                                            §
v.                                                 January 7, 2014
                                            §
The State of Texas                                 Opinion by Justice Campbell
 Appellee                                   §
                                            §

                                    JUDGMENT


      Pursuant to the opinion of the Court dated January 7, 2014, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those which

may have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo